DETAILED ACTION
	This non-final Office action is in response to the claims filed June 3, 2021.
	Status of claims: claims 10 and 11 are withdrawn; claims 1-9, 12, and 13 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 3, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 220624 to Jorgensen in view of US 3742647 to Tomita in view of US 7513423 to Kocznar et al. (hereinafter “Kocznar”).
Jorgensen discloses a passage control device for persons, comprising: 
at least one housing; 
at least one blocking element C held so as to be movable relative to the housing; 
a drive E1, E2, E3, D, arranged in the housing, for at least one of blocking, releasing, or moving the at least one blocking element;
the housing comprises 
a frame element, (see annotated figure below)
a rear cover plate and a front cover plate fastened to the frame element, and
wherein the housing has an elongate shape and is configured to form a wall element of a corridor that leads to the blocking element; and
a support structure A, A1, D2, d (see annotated figure below; includes unlabeled platform which supports and is partially within the frame element) configured for direct mounting to a floor or foundation independent from the housing is arranged inside the frame element, and the support structure supports the block element and the drive.






[AltContent: textbox (Base of housing)][AltContent: arrow][AltContent: textbox (support structure)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Frame element)][AltContent: textbox (Rear cover plate)][AltContent: textbox (Front cover plate)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    745
    524
    media_image1.png
    Greyscale

Jorgensen fails to disclose a control unit and the material composition of the frame element as well as the rear and front cover plates.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a control unit and control element with Jorgensen, as taught by Tomita, in order to control access past the Jorgensen passage control device.
Additionally, Kocznar teaches of using plastic or a plastic composite material for elements of a housing for a passage control device. More specifically, Kocznar teaches of a frame element 1 comprised substantially of a plastic or a plastic composite material and cover plates 4 comprised substantially of a plastic or a plastic composite material. (see col. 5 of Kocznar)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Jorgensen frame element, rear cover plate, and front cover plate each substantially of a plastic or a plastic composite material, as taught by Kocznar, in order to save on material costs, form the frame element, rear cover plate, and front cover plate of durable and water-resistant material as well as since it has been held to be within the general skill of a worker in the art before the effective filing date of the claimed invention to select a known material on the basis of its suitability for the intended use as a matter of design choice. (claim 1)
Jorgensen, as applied above, further discloses wherein the support structure extends as far as a base of the housing (see annotated figure above) (claim 2) and wherein the support structure includes at least one metal profile D2 or a tubular structure. (claim 3)
Jorgensen, as applied above, further discloses wherein the frame element forms side faces and a top face of the housing. (claim 6)

Jorgensen, as applied above, further discloses wherein the housing is modular and configurable with different types of the blocking elements. (claim 12)
Jorgensen as applied above, further discloses wherein the blocking element comprises at least one door element that is swivelable about a vertical axis. (claim 13)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jorgensen in view of Tomita in view of Kocznar, as applied above.
Jorgensen, as applied above, fails to disclose wherein at least one of the rear cover plate or the front cover plates is fastened by snap-in plug-type connections. 
On the other hand, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to swap the cover plate fasteners of Jorgensen with snap-in plug-type connectors since it has been held to be within the general skill of a worker in the art at the time the invention was made to select a known fastener on the basis of its suitability for the intended use as a matter of design choice. (claim 4)

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jorgensen in view of Tomita in view of Kocznar, as applied above, in further view of US 8528253 to Ropelato.
Jorgensen, as applied above, fails to disclose wherein the frame element is reinforced with at least one metal profile in a region in which the support structure extends as far as the base of the housing. 
Ropelato teaches of a passage control device with a frame element 7 that is reinforced with at least one profile in a region in which a support structure 20 extends as far as a base of the housing. (see FIG. 1 below)
[AltContent: arrow][AltContent: arrow][AltContent: textbox (profile)]
    PNG
    media_image2.png
    253
    264
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include at least one profile in a region in which the Jorgensen support structure extends as far as the base of the housing, as taught by Ropelato, in order to reinforce and strengthen the Jorgensen housing. 
Additionally, although Ropelato fails to disclose that the profile is metal, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the profile out of metal since it has been held to be within the general skill of a worker in the art before the effective filing date of the claimed invention to select a known material on the basis of its suitability for the intended use as a matter of design choice. (claim 8)
Jorgensen fails to disclose wherein the frame element is reinforced with at least one metal profile at a top face of the housing.
Ropelato teaches of a profile at a top face of a housing.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a profile at a top face of the Jorgensen housing, as taught by Ropelato, in order to reinforce and strengthen the Jorgensen housing.
Additionally, although Ropelato fails to disclose that the profile is metal, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the profile out of metal since it has been held to be within the general skill of a 

Allowable Subject Matter
Claim 5 is allowed.

Response to Arguments
Applicant’s arguments filed June 3, 2021 with respect to the rejection of claim 1 have been fully considered and are, at least in part, persuasive.  Therefore, the rejection has been 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARCUS MENEZES/Primary Examiner, Art Unit 3634